Citation Nr: 1608993	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy, to include as due to radiation exposure in Japan following the bombing of Hiroshima and Nagasaki.
  

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran was discharged from active service in January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 RO decision.  The Veteran provided sworn testimony in support of his appeal during a January 2016 videoconference hearing before the undersigned Veterans Law Judge.  Based upon the Veteran's testimony and careful review of his medical records, the Board has recharacterized the issue on appeal as chronic inflammatory demyelinating polyneuropathy, affecting the Veteran's entire nervous system; rather than as acute neuropathy affecting his right leg, which was the way the RO had characterized the disability at issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has chronic inflammatory demyelinating polyneuropathy (CIDP), which was initially diagnosed in 2007.  He asserts that the CIDP must have been caused by exposure to radiation in Japan following the bombing of Hiroshima and Nagasaki, when he was sent by the Army to film the cities.  

In correspondence of August 2014, he wrote that in 1945 or 1946, he was told to film Hiroshima and Nagasaki, where he walked up and down the streets of those cities.  During the January 2016 hearing on appeal, the Veteran testified that he had been stationed in Seoul with the 123rd Photo Detachment of the Army Signal Corps, when he was sent to Nara, Japan for rest and relaxation, and also to film Nagasaki.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 3.309(d)(1) provides that the diseases listed in paragraph (d)(2) of this section shall be service-connected if they become manifest in a radiation-exposed veteran.  The provisions of section 3.309(d) limit the diseases subject to presumptive service connection to those specified in section 3.309(d)(2).  These diseases are without exception various types of cancer.  

As to the second method, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The list of radiogenic diseases includes many cancers as well as posterior subcapsular cataracts and non-malignant thyroid nodular disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  The regulation provides a list of recognized radiogenic diseases in subsection 3.311(b)(2), and the regulatory time period when the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides that, even if the claimed disease is not one that is already recognized as radiogenic under subsection 3.311(b)(2), the claim will still be considered, or developed, pursuant to 38 C.F.R. § 3.311 if the Veteran cites or submits competent scientific or medical evidence that the claimed disease is radiogenic.  

Lastly, where the evidence does not warrant presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, establishing "[a]ctual causation carries a very difficult burden of proof."  Combee, at 1042.

In this case, the Veteran has only submitted his own contentions as to the causation of his CIDP.  He has not submitted any evidence of a medical nature indicating his CIDP could be related to radiation exposure.

Prior to addressing the medical aspects of his claim, however, there are more fundamental problems with the development of his claim.  Unfortunately, the Veteran's service records are unavailable, and thus, there is no corroboration as to the Veteran's assertion that he was in Japan, or indeed of his assertion that he was in the 123rd Photo Detachment of the Army Signal Corps.  

In September 2014 and October 2014, the National Personnel Records Center indicated that they were unable to obtain the Veteran's service records without knowing his service number.  In January 2015, the National Personnel Records Center provided the following information:  

Record is fire-related and there are no STRs [service treatment records] or SGOs [Surgeon General reports].  If Veteran was treated and you can supply the necessary information, use M05-V.  Although there are alternate records sources that often contain information, which can be used to reconstruct parts of a lost service record, the personnel information you request cannot be reconstructed.  No separation documents are available from which to verify active duty date and COD [character of duty].  The information furnished below was obtained from alternate records sources.  Veteran served from:  8/25/1945 to 1/22/1946, COD:  honorable.  

The Veteran's service number (not identified here for privacy purposes) was also included as having been obtained from alternate records sources.  The authors of this statement did not identify the "alternate records sources" which had been consulted and did not provide any original source documents to the VA.

The single contemporaneous document generated during the Veteran's period of service is a report showing that he was granted a 20 day leave of absence just prior to his discharge from service on January 17, 1947, under the authority of "Sec III AR [Army Regulation] 615-362."  This document was generated at the Headquarters Separation Center at Camp Beale, California, and it shows the Veteran as being unassigned to a unit at that time.  The record also contains a VA document dated in February 1947, showing that the Veteran had been assigned a claim number in connection for his claim for education benefits.  This document bears the same service number as the Army document, and shows that the Veteran's date of discharge was January 17, 1947.

As the contemporaneous original documents would seem more reliable than the unidentified "alternate records sources" referred to by the National Personnel Records Center in January 2015, it is more likely that the Veteran indeed was discharged from service in January 1947.  We observe that the Veteran himself reported on his August 2014 application that he was discharged in 1947.  The date of his entrance onto service remains a mystery, however.  

Reference to the website of the National Archives and Records Administration reveals that the records of Army Veterans such as this Veteran, were stored in the portion of the building which was most affected by the 1973 fire, with the result that approximately 80 percent of the records stored in that portion of the building were lost.  However, as the National Personnel Records Center in January 2015 did not identify their alternate sources, the Board is unable to evaluate the accuracy of their statement that the Veteran only served for a period of five months.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increased the Board's obligation to evaluate and discuss in it decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In this case, in light of the VA's heightened obligations following the loss of the Veteran's service records, the Board finds that further attempts to verify the Veteran's service dates, his responsibilities in service, and any information as to his stations and travels are required.  We are cognizant of the January 2015 reply from the National Personnel Records Center that the personnel information requested cannot be reconstructed.  However, despite this statement, the National Personnel Records Center managed to identify the Veteran's correct service number and some service dates, although the service dates appear to be incorrect.  Therefore, upon remand, another request should be submitted to the National Personnel Records Center which includes the Veteran's service number, and the fact that he was almost certainly discharged in January 1947, in the attempt to obtain any additional personnel information reflecting his service and the nature thereof.  

Any additional information that the Veteran can recall would be helpful to VA.  If the Veteran can recall when and where he entered service, for instance, and the approximate dates and locations of his military training, to include basic training, and any particular film and camera training, as well as the approximate dates of his trips to Japan, he is encouraged to either write this information down and provide it to VA, and/or to phone VA and provide the information orally.  The more information and the more specific information he can provide, the more the historical researchers can assist him in proving his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should send another request for information to the National Personnel Records Center.  The request must include the Veteran's service number (see 1947 documents discussed above versus NPRC's 2015 response, where the last two digits of the service number are reversed), and the date of his discharge os January 17, 1947.  The request should ask that the National Personnel Records Center precisely identify the alternate records sources used to verify the Veteran's service dates, his character of discharge, and his service number.  If possible, the National Personnel Records Center should provide copies of these alternate records to the RO.  

2.  Ask the NPRC to provide any documentary evidence about the activities of the 123rd Photo Detachment in 1946. 

3.  After the development requested above has been completed, the RO should again review the record.  Any further development which may become apparent should be conducted at this time, such as obtaining a medical opinion if indicated.  If the benefit sought on appeal remains denied, the Veteran and his representative, should he choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



